Title: From Benjamin Franklin to Moses Brown, 6 August 1781
From: Franklin, Benjamin
To: Brown, Moses


Sir,
Passy, Aug. 6. 1781
I received yours of the 23d past, acquainting me with your having taken a Brig bound to New York, & desiring to know if I had granted a Passport to one Benjamin Joy. On examining my Papers, I find that I did grant such a Pass-port on the Recommendation of a Mr Diggs, at that time an American Merchant residing in London, and in good Credit as a sincere & hearty Friend to the American Cause. I had therefore full Faith in his Recommendation: But as he has since prov’d a Villain, in defrauding our poor Prisoners in England during all last Winter of several Hundred Pounds I had put into his Hands to be distributed among them for their Relief, I have now no great Opinion of his Recommendation. As possibly the Trial of your Prize may not be determined before your Arrival, I send you Copies of the Papers, by which may be seen the Goods she was engag’d to carry; that so if her Cargo was of a different kind and fitter for the Market of New York, it may appear more clearly that she was bound thither. In which Case I wish you Joy of your Prize; and am Sir, Your most obedt humble Servant
Capt. Moses Brown, Amsterdam
